                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 SCOTTIE R. EDWARDS,

                      Plaintiff,

                      v.                           CAUSE NO.: 3:18-CV-155-JD-MGG

 JOYCE RHODES, WILLIAM MARTIN,
 and JOHN NALLY,

                     Defendants.

                                   OPINION AND ORDER

       Scottie R. Edwards, a prisoner without a lawyer, filed an amended complaint

(ECF 50) alleging he was racially discriminated against at the Miami Correctional

Facility. “A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court

must review the merits of a prisoner complaint and dismiss it if the action is frivolous

or malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief.

       Edwards alleges he completed the United States Department of Labor Legal

Secretary apprenticeship program. He alleges completion of the program automatically

results in a six month reduction in his release date. He alleges that because of his race,

Joyce Rhodes and William Martin fired him from his prison law library job and falsified
his apprenticeship records so he would be denied his certification and time cut. The

equal protection clause precludes prison officials from denying a prisoner job

opportunities based on race. Black v. Lane, 824 F.2d 561, 562 (7th Cir. 1987) (A black

inmate stated a cause of action by alleging racial discrimination in the assignment of

prison jobs). Therefore Edwards may proceed against Joyce Rhodes and William Martin

for racially discriminating against him in violation of the Fourteenth Amendment.

       Edwards also names John Nally as a defendant. He does not allege Nally racially

discriminated against him. Rather, he alleges Nally did not adequately review the

Department of Labor apprenticeship records and therefore has not properly adjusted

his release date. Detaining an inmate beyond his release date can, under certain

circumstances, constitute a violation of the Eighth Amendment. Burke v. Johnston, 452

F.3d 665, 667 (7th Cir. 2006); Campbell v. Peters, 256 F.3d 695, 700 (7th Cir. 2001).

However, Edwards has not yet been held past his earliest possible release date even if

he were given the time cut credit he seeks. Moreover, to state such a claim, the plaintiff

must show that “a prison official knew of the prisoner’s problem and thus of the risk

that unwarranted punishment was being inflicted.” Burke, 452 F.3d at 669; see also

Campbell, 256 F.3d at 700 (inmate stated claim against prison officials who failed to

release him at the end of his sentence). Here, Edwards has not alleged Nally knows he

is entitled to the credit, but refuses to award it to him. Rather, he merely alleges Nally

does not believe he is entitled to a time cut because he has not adequately reviewed his

records. To state a claim for being held past a release date, the inmate’s extended



                                              2
incarceration must be “the product of deliberate indifference before a constitutional

violation, as opposed to an error of state law, is implicated.” Campbell, 256 F.3d at 700.

“Negligence on the part of an official does not violate the Constitution, and it is not

enough that he or she should have known of a risk. Instead, deliberate indifference

requires evidence that an official actually knew of a substantial risk of serious harm and

consciously disregarded it nonetheless.” Pierson v. Hartley, 391 F.3d 898, 902 (7th Cir.

2004) (citations omitted). It is not enough to show that a defendant merely failed to act

reasonably. Gibbs v. Franklin, 49 F.3d 1206, 1208 (7th Cir. 1995). Even incompetence does

not state a claim of deliberate indifference. Walker v. Peters, 233 F.3d 494 (7th Cir. 2000).

Here, Edwards has not alleged facts from which it can be plausibly inferred that Nally

was deliberately indifferent. Therefore Nally will be dismissed.

       For these reasons, the court:

       (1) GRANTS Scottie R. Edwards leave to proceed against Joyce Rhodes and

William Martin in their individual capacities for compensatory and punitive damages

for racially discriminating when they fired him from his prison law library job and

falsified apprenticeship records so he would be denied his certification and time cut in

violation of the Equal Protection Clause of the Fourteenth Amendment;

       (2) DISMISSES all other claims;

       (3) DISMISSES John Nally; and

       (4) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Joyce Rhodes and William

Martin to respond, as provided for in the Federal Rules of Civil Procedure and N.D.



                                              3
Ind. L.R. 10-1(b), only to the claims for which the plaintiff has been granted leave to

proceed in this screening order.

       SO ORDERED on January 31, 2019

                                                     /s/ JON E. DEGUILIO
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             4
